COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-15-00142-CV


CLAUDIA CALLEJAS DUENAS,                                            APPELLANT
INDIVIDUALLY AND AS NEXT
FRIEND OF NATASHA PEDRAZA,
MATTHEW PEDRAZA, AND
CARLOS PEDRAZA

                                        V.

ROBERT CHARLES GETZ, JR.                                              APPELLEE


                                    ------------

         FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY
                   TRIAL COURT NO. 067-263827-13

                                   ------------

            MEMORANDUM OPINION 1 AND JUDGMENT
                                   ------------

     On May 26, 2015, we notified appellant that the trial court clerk responsible

for preparing the record in this appeal informed the court that payment

arrangements had not been made to pay for the clerk’s record as required by

     1
      See Tex. R. App. P. 47.4.
Texas Rule of Appellate Procedure 35.3(a)(2). See Tex. R. App. P. 35.3(a)(2).

We stated that we would dismiss the appeal for want of prosecution unless

appellant, within ten days, made arrangements to pay for the clerk’s record and

provided this court with proof of payment.

      Because appellant has not provided this court with proof of payment

arrangements for the clerk’s record, it is the opinion of the court that the appeal

should be dismissed for want of prosecution.         Accordingly, we dismiss the

appeal. See Tex. R. App. P. 37.3(b), 42.3(b).

      Appellant shall pay all costs of the appeal, for which let execution issue.

                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: July 2, 2015




                                         2